DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed 02 March 2021 are acknowledged.

Response to Arguments
Applicant's arguments filed 02 March 2021 have been fully considered but they are not persuasive. The Applicant remarks included that the amendment to claim 1 and the addition of claim 3 further identified the components regarding claimed standoffs; however the Examiner disagrees. With the term “standoff sections” not defined in the specification and there being a plurality of “standoff”-related components (i.e. positive terminal standoffs 11, standoff isolators 21, and vertical mounting standoffs 31), language provided in a dependent claim cannot be read into the claim from which it depends. 
The Applicant argues that Johnson fails to teach either the positive fuse plate or negative fuse plate because the positive fuse plate and negative fuse plate of the claimed invention is a single plate that acts as a terminal for all of the cells within the module. However, the Examiner respectfully disagrees. The present claim language is not limiting to the fuse plate being a single, continuous feature as the arguments suggest and, particularly regarding the positive fuse plate 5 in FIG 1 of the instant disclosure, the feature does not appear to suggest positive fuse plate 5 being a single plate feature with all the cells thereon. 
Further, Applicant has included support for claim 2 is in Paragraph [0025] and FIGs 1-2 however, while the claims claim a first thermal barrier and a second thermal barrier, FIGs 1-2 show only the one thermal barrier 17, specifically the first thermal barrier. The present disclosure of record does not suggest . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “23” disclosed in FIG 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second thermal barrier” must be shown or the feature be canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Objections
Claim 1 is objected to because of the following informalities:  
“a negative terminal rod coupled to PCB” should read as “a negative terminal rod coupled to the PCB”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of standoff sections".  It is unclear with respect to what constitutes a “standoff section” as the specification discloses several structures described as “standoff”. To further prosecution, as the specification discloses positive terminal standoffs 11, standoff isolators 21, and vertical mounting standoffs 31 and it is unclear as to which feature or combination of features the claim is directed to, the Examiner is using the broadest reasonable interpretation wherein any one of the positive terminal standoffs 11, standoff isolators 21, and vertical mounting standoffs 31 satisfy the limitation of plurality of standoff sections. 

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the present set of claims, “a second thermal barrier” is claimed however there is not description in the specification or drawings particularly pointing out a “thermal barrier” being coupled to the bottom of the negative fuse plate.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2010/0136405 A1 to Johnson et al (previously cited by Examiner), hereinafter referred to as “JOHNSON”.
Regarding claim 1, JOHNSON teaches a modular battery system (see battery pack 100 disclosed in [0027]) in a lithium-ion battery (see [0003/L8-10; 0022/L28-29]) comprising a cell module (see module 110 in [0027]; FIG 1) comprising:
a plurality of battery cells (see cells 102 in [0027]);
a cell body formed from a plurality of apertures, such that each battery fits in an aperature (see annotated FIG 1 for the aspect considered the ‘cell body’ and ductors 120 which holds a cell therein and further mechanically couples the body of the cell; further shown in FIG 2; [0020/L8-9; 0021]);

    PNG
    media_image1.png
    454
    550
    media_image1.png
    Greyscale

a printed circuit board (PCB) (see [0027/L15-18] or further discussion in [0046/17-36])
a positive fuse plate disposed above the cell body whereon each battery cell touches the positive fuse plate (see positive electrical contacts 144 comprised along a disclosed in [0046] serving as the positive (+) terminal for each cell at the second end of the cell, see also [0022] and FIG 9A);
a negative fuse plate disposed below the cell body whereon each battery cell touches the negative fuse plate (see negative electrical contact 142 disclosed in [0046] serving as the negative (-) terminal for each cell at the first end of the cell, see also [0022] and FIG 9B) 
While JOHNSON teaches the ductor 120 electrically coupled to the negative terminal, the positive terminal of each cell, and directly contacts the module therein comprising the electric circuitry further comprising the PCB on the surface of the module (see [0022/12-18; 0027/L15-27]). As the ductors 120 in JOHNSON also pass through the center of the cell module (see FIG 3A; FIG 3B) therein meeting the description in [0024] of the instant specification, and there is no clear structure distinction between the rod and how it is structurally associated (other than being “coupled”), the ductor of Johnson meets the limitation.
Regarding the plurality of standoff sections separating the PCB and the positive fuse plate, JOHNSON teaches stand-offs fastened to end plates as a locking mechanism to secure the module within (see [0032]) and electrical insulators 143 therein between the positive (+) contacts and the electrical layer 140 comprising PCB in [0046].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0136405 A1 to Johnson et al (previously cited by Examiner), hereinafter referred to as “JOHNSON”.
Regarding claim 2, while JOHNSON is not particular to a first thermal barrier disposed between the positive fuse plate and the PCB and a second thermal barrier coupled to the bottom of the negative fuse plate, JOHNSON teaches the placement of electrical insulator 143 between positive and negative contacts 144 and 142 and teaches the benefits of allowing for controlled contact therebetween as well as improving the mechanical holding of the positive and negative contacts 144 and 142 in their respective locations [0046]. JOHNSON further teaches insulating the main electrical path to the printed circuit board and from the module 110 positive and negative electrical contacts (see [0046]). Therefore, one would appreciate the teachings of JOHNSON in providing insulation where appropriate to ensure a distinct electrical path.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest having a positive terminal standoff disposed within a standoff isolator, wherein each positive terminal standoff comprises a conductive material and each standoff isolator comprises and nonconductive material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723